DETAILED ACTION
	This final office action is in response to amendments filed on 6/1/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al., US Patent Application Publication no. 2020/0326767 [Iyer].
Regarding claims 1, 8 and 9, Iyer discloses an electronic device, comprising: 
a battery [battery, paragraph 0022]; 
a power adapter [Power Adapter 124 in Figure 1]; 
a sensor device [Sensors 112, 115, 121 in Figure 1]; 
a processor [Processor(s) 101 in Figure 1]; 
memory [System Memory 105 in Figure 1], storing machine-readable instructions to cause the processor to: 
determine, using sensor device data, one of a plurality of modes including a walk mode and a backpack mode in which the electronic device is in a condition of non-use, wherein the electronic device is in the condition of non-use and in motion during the walk mode, and wherein the electronic device is in the condition of non-use and is in motion and is disposed in a bag during the backpack mode [measurements provided from an inertial movement sensor may be used to determine whether the IHS is being held by user as they walk or the IHS is being carried in a bag, paragraph 0056.  The determination is performed while the IHS is in a low-power state (i.e. not in use), paragraphs 0043, 0049 and 0059]; and 
set the electronic device to a device ready state if the electronic device is in the walk mode [a determination that the IHS is held in a user’s hands as they walk indicates a usage situation in which the IHS would be allowed (likely) to be used, paragraph 0056.  Usage situations in which the IHS would be allowed to be used would result in a wake event being considered legitimate thus causing the IHS to transition to a normal power state, paragraph 0059], 
set the electronic device to a low power state to reduce battery power usage if the electronic device is in the backpack mode [a determination that the IHS is carried in a bag indicates a usage situation in which IHS use is prevented (unlikely), paragraph 0056.  Usage situations in which the IHS is prevented from being used would result in a wake event being considered to be a false wake event, thus causing the IHS to remain in the low-power state, paragraph 0059].
Regarding claim 4, Iyer further discloses that the device ready state is when processor performance allocation is completed, so usage of the electronic device can begin [paragraph 0059].
 Regarding claims 5 and 6, Iyer further discloses the sensor device is an accelerometer to acquire electronic device acceleration data and wherein the memory comprises a trained data set for acceleration [the walking mode and backpack mode determinations are based on analysis of sensed acceleration data (i.e. associated sensed data with conditions that indicate a walking mode usage or a backpack mode usage, paragraph 0056].
Regarding claim 10, Iyer further discloses adjusting the electronic device from the device ready state to a low power state if the electronic device remains unused after a time duration [IHS may be placed in a low-power state in response to a detected duration of inactivity, paragraph 0043].
Regarding claim 16, Iyer further discloses that the electronic device is in a condition of non-use when the electronic device lid is closed [paragraphs 0051, 0053 and 0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., US Patent Application Publication no. 2020/0326767 [Iyer].
Regarding claim 12, Iyer, as described above, discloses determining whether a device is in a walk mode or a backpack mode and adjusting an operating mode of the device based on the determination.  Iyer further discloses adjusting the electronic device from the device ready state to a low power state if the electronic device remains unused after a time duration [IHS may be placed in a low-power state in response to a detected duration of inactivity, paragraph 0043].  Iyer does not specifically disclose that the time duration is based on electronic device historical usage data.  Examiner takes official notice that electronic devices before the effective filing date of the claimed invention conventionally set power state transition time durations based on learned historical usage trend data in order to improve the accuracy of power state transition time durations.  Accordingly, it would have been obvious to one of ordinary skill in the art to use learned historical usage trend data to set the time durations in Iyer in order to improve the accuracy of the power state transition time durations.
Regarding claim 13, Iyer further discloses that the sensor device data includes electronic device acceleration data to determine the electronic device is in the walk mode [paragraph 0056].
Regarding claim 14, Iyer further discloses that the sensor device data includes electronic device acceleration data, the instructions causing the processor to: use the electronic device acceleration data and an acceleration trained data set to determine the walk mode or the backpack mode [the walking mode and backpack mode determinations are based on analysis of sensed acceleration data (i.e. associated sensed data with conditions that indicate a walking mode usage or a backpack mode usage, paragraph 0056].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., US Patent Application Publication no. 2020/0326767 [Iyer], in view of Locker et al., US Patent Application Publication no. 2011/0267026 [Locker]1.
Regarding claim 2, Iyer does not disclose maintaining a trained acceleration data set and determining a time of next use of the device based on usage trends, wherein the time of next use determines the duration for which the walk mode remains in a condition of non-use.  Like Iyer, Locker discloses determining usage conditions and controlling operation modes of an electronic device based on measurements from an acceleration sensor.  Specifically, Locker discloses a learning module for associating accelerometer data signatures with future use of a device [paragraphs 0068-0070 and 0077].  Since it was known in the art before the effective filing date of the claimed invention to determine next time of use of electronic devices based on usage trends of the device, it would have been obvious to one of ordinary skill in the art to apply the Locker teachings to Iyer in order to provide a more accurate determination of likelihood of next use from the sensed acceleration data.
Regarding claim 3, Iyer further discloses instructions to cause the processor to: terminate the walk mode and adjust the electronic device from the device ready state in the condition of non-use to a low power state if the electronic device remains unused after the time of next use [IHS may be placed in a low-power state in response to a detected duration of inactivity, paragraph 0043].

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al., US Patent Application Publication no. 2020/0326767 [Iyer], in view of Bahl et al., US Patent Application Publication no. 2003/0197597 [Bahl]2.
Regarding claims 7 and 11, Iyer does not disclose using a supplemental pressure sensor to determine that the device is in the backpack mode instead of the walk mode.  Like Locker, Bahl discloses an electronic device that changes power modes based on a detected usage context.  Specifically, Bahl discloses using an accelerometer to determine if the device is moving and a pressure sensor to determine whether the user is holding (gripping) the device or not, in order to determine whether the device is in use [paragraphs 0032 and 0035].  Since it was known in the art before the effective filing date of the claimed invention to use a pressure sensor in addition to an acceleration sensor to determine whether a device is in a user’s hand or not while the user is moving, it would have been obvious to one of ordinary skill in the art to incorporate a supplemental pressure sensor in Iyer to increase the accuracy of determining whether the device is in a user’s hand or bag while the user is walking.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 6, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Locker was previously cited.
        2 Bahl was previously cited.